Citation Nr: 0947380	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1978 to March 1981 and from March 1981 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the Veteran's claims.


FINDING OF FACT

The Veteran was discharged from military service in December 
1984 under other than honorable conditions. 


CONCLUSION OF LAW

The Veteran's discharge serves as a bar to the claimed 
benefits. 38 C.F.R. §§ 3.1, 3.12 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for 
paranoid schizophrenia and sleep apnea, which he contends are 
due to his military service.  As the resolution of these 
claims involves the application of identical law to similar 
facts, the Board will address them together for the sake of 
economy.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits. The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The facts regarding this claim are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  As will be discussed immediately below, the Board 
finds that such is the case as to the issues on appeal.  
Application of pertinent provisions of the law and 
regulations will determine the outcome of both claims.  

In any event, with respect to these claims, a VCAA letter was 
sent to the Veteran by the RO in June 2005.  Neither the 
Veteran nor his representative has contended that VCAA notice 
was in any way inadequate.

The Veteran's representative has asserted that certain VA 
treatment records are missing from the evidence of record.  
See Appellant's Brief dated November 2009.  It is undisputed 
that the Veteran currently has the claimed disabilities.  As 
will be explained below, the Veteran's claims are being 
denied based on other reasons.  Therefore, recent VA 
treatment records are not pertinent to the resolution of the 
claims on appeal.

In short, no amount of additional evidentiary development 
would change the result of this case; therefore no VCAA 
notice is necessary.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The Board adds that general due process considerations have 
been satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been provided 
ample opportunity to present evidence and argument in support 
of his claims, and he has in fact done so.  He retained the 
services of a representative.  He declined the option to 
testify at a hearing before a Veterans Law Judge.  
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

VA regulations bar the award of service connection to a 
Veteran who has received a discharge from service under 
dishonorable conditions.  See 38 C.F.R. §§ 3.1(d), 3.12(a) 
(2009).

Analysis

The Veteran asserts entitlement to service connection for 
paranoid schizophrenia and sleep apnea.

As was indicated in the Introduction, the Veteran served on 
active duty in two distinct periods.  The first period, July 
1978 to March 1981, resulted in an honorable discharge.  The 
Veteran's second period of active duty service, from March 
1981 to December 1984, resulted in an other-than-honorable 
(OTH) discharge for reasons of misconduct.  

In a decision dated July 18, 1996, the Board found that the 
Veteran's character of discharge was a bar to VA benefits for 
his second period of service pursuant to 38 C.F.R. § 3.1(d), 
3.12(a) (2009) [VA regulations bar the award to a veteran who 
has received a discharge from service under dishonorable 
conditions].  The Veteran did not appeal that decision and it 
is final.  See 38 C.F.R. § 20.1100 (2009).  

The Board is of course aware of the generally nonprecedential 
nature of its decisions, i.e., that "previously issued Board 
decision will be considered binding only with regard to the 
specific case decided".  See 38 C.F.R. § 20.1302 (2009).  
Here, however, the Board's final July 1996 decision involves 
essentially the same issue brought by the same Veteran, 
namely whether the character of the Veteran's discharge from 
his second period of active duty constitutes a bar to VA 
benefits arising from that period of service.  The Veteran 
has not since added anything to the record which makes the 
Board believe that he is now challenging the character of his 
discharge in December 1984.  Thus, the Board's July 1996 
decision is binding and is incorporated by reference in its 
entirely.

The Veteran has specifically contended that his claimed 
disabilities began during his second (OTH) period of service, 
and that such problems caused him to self medicate with drugs 
and alcohol, leading to various disciplinary infractions and 
his discharge in December 1984.   This appears to be 
congruent with the evidence of record, which indicates 
problems starting in 1982, during the second period of 
enlistment.  See, e.g.,  the Board's July 18, 1996 decision, 
pages 5-7.  The Veteran has not alleged that the first period 
of service was involved.  

Accordingly, to the extent that the Veteran contends the 
claimed sleep apnea and schizophrenia are due to any 
incidents in his second period of service, such claims are 
barred as a matter of law.

Crucially, there is no objective evidence to suggest that the 
Veteran suffered from paranoid schizophrenia, sleep apnea, or 
a 'cranial condition' during his first period of active 
military service.  The Board recognizes that service 
treatment records from the Veteran's first period of service 
are not of record.  However, as has been discussed above 
there is no suggestion that any problems existed during that 
period of service.  The Veteran reenlisted in March 1981; the 
record is pertinently absent any indication that he suffered 
from and defects at that time, or for that matter during the 
first part of his second period of enlistment.  Critically, 
he is presumed sound upon enlistment as a matter of law.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  

In summary, as a result of his character of his discharge the 
Veteran is not eligible for VA benefits stemming from any 
disabilities incurred during his second period of service.  
See 38 C.F.R. § 3.1(d), 3.12(a) (2009).  Accordingly, the law 
is dispositive as to the Veteran's contentions of the in-
service incurrence of paranoid schizophrenia and sleep apnea.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law 
and not the evidence is dispositive of the issue before the 
Board, the claim is denied because of the absence of legal 
merit or the lack of entitlement under the law].  The 
benefits sought on appeal are therefore denied.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


